IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                     NOS. WR-90,692-01, WR-90,692-02, & WR-90,692-03


                          EX PARTE RICKY A. ABLES, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. CR08497-A, CR08498-A, & CR08499-A
               IN THE 220TH DISTRICT COURT FROM HAMILTON COUNTY


       Per curiam.

                                            ORDER

       Applicant filed these applications for writs of habeas corpus in the county of conviction, and

the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Applicant

was convicted of driving while intoxicated in three cause numbers and sentenced to ten

years’ imprisonment for each cause. He did not appeal his convictions.

       In all three applications, Applicant raises two grounds alleging the improper calculation of

pre-sentence jail time credits. Those grounds are dismissed. See Ex parte Florence, 319 S.W.3d 695

(Tex. Crim. App. 2010); Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).
                                                                                                2

       He also raises one ground of ineffective counsel in all three applications. Based on the

findings of the trial court and this Court’s own review of the record, that ground is denied.



Filed: December 18, 2019
Do not publish